DETAILED ACTION
Status of Claims
	Claims 1 and 4-16 are pending.
Claims 5-14 are withdrawn from consideration.	
Claims 2 and 3 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objection to the drawings stand.
	All rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 August 2020 was filed after the mailing date of the Non-Final Office action on 17 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of “to form an ultra-thin copper foil having a plurality of pores” and “forming an intermediate copper layer on the separation layer…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Claim 4 depends on claim 1.  Claim 1 indicates that a plurality of pores are formed in an ultra-thin copper foil.  Claim 4 indicates that an intermediate copper layer is on the separation layer.  The drawings dated 16 December 2020 include figure 4 which depicts the claimed intermediate layer (3) with a plurality of pores (30).  The figures do not include the combination of the intermediate layer and a plurality of pores formed in the ultra-thin copper foil (4).  Figure 4 appears to indicate a plurality of pores formed in the intermediate layer and not in the ultra-thin copper layer as claimed (claim 1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: amended paragraph [0050] dated 22 February 2021 may be more appropriately written as “leaving a plurality of pores 30” to replace the term “remaining”.   
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  the terms “separation layer” may be more appropriately written with an article such as “the separation layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2015-10274).
Deligianni et al. (US 2011/0108115) is herein cited as evidence. 
Regarding claim 1, Honda discloses a method of forming a copper foil (title = a method for manufacturing porous ultra-thin copper foil), comprising:
Forming a Mo-Ni intermediate release layer using a molybdenum-nickel plating solution comprising nickel sulfate (10-200 g/L), trisodium molybdate (5-60 g/L) and sodium citrate (2 to 120 g/L) onto a carrier (step 2, pages 4-5, 34 = forming a separation layer on a predetermined surface of a carrier layer by using a first plating solution for electroplating, the first plating 
Forming an ultra-thin copper layer using electroplating (page 5 = forming an ultra-thin copper layer on the separation layer by electroplating, the ultra-thin copper layer being disposed on the carrier layer through the separation layer), 
Formation of pinholes on the ultra-thin copper layer when the carrier is peeled off at the interface between the ultra-thin copper layer and the intermediate release layer, the copper being peeled along with the intermediate release layer (abstract, pages 4-5, 7, and 36 = peeling the carrier layer and the separation layer from the ultra-thin copper layer, such that part of the ultra-thin copper layer is peeled along with the separation layer to form an ultra-thin copper foil having a plurality of pores).  Regarding the claimed concentrations, the chelating concentration of Honda overlaps the claimed range therefore a prima facie case of obviousness exists. Although the concentrations of the molybdenum and nickel do not overlap, they are close enough to the claimed ranges that one of ordinary skill in the art would expect the same or similar predictable result.  Additionally, Honda teaches adjusting the concentration of molybdenum for example to control the amount of pinholes (page 5).  Further, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II A).  The suppression of the pinholes of Honda is acknowledged, however, the pinholes are still present even if their presence is not desired (page 36).  It is noted that the instant claim does not indicate if the ultra-thin copper layer 
Regarding claim 4, Honda discloses a copper strike layer (step 3, page 5 = forming an intermediate copper layer on the separation layer by electroplating before forming the ultra-thin copper layer, wherein the intermediate copper layer is disposed between the separation layer and the ultra-thin copper layer).  
Regarding claim 15, Honda discloses the number of pinholes per dm2 (Table 1).  Although Honda does not disclose the porosity of the ultra-thin copper layer, given the claimed broad range of porosity and the indication of the number of pinholes per area by Honda, one of ordinary skill in the art would expect or find obvious a porosity of 10-90%.  Moreover, Honda explicitly states that the density of the pinholes, and therefore porosity, can be controlled (pages 4-5 and 36).
	Regarding claim 16, Honda discloses electroplating the intermediate release layer and provides a current density of 3-15 A /dm2 (pages 5 and 34-35).  The current density of Honda overlaps with the claimed current density therefore a prima facie case of obviousness exists. Further, Honda teaches the control of the current density to effect the density of the electrodeposit, plating rate and other factors (page 7), therefore the adjustment of the current density would have been obvious to one of ordinary skill in the art.  

Response to Arguments
Applicant's arguments filed 16 December 2020 have been fully considered.  Regarding the amendments to the drawings, it is noted that none of the amended figures represents the claimed combination of claims 1 and 4.  Claim 4 depends on claim 1.  Claim 1 indicates that an 
On page 10, the remarks are directed towards the previously cited references which have been withdrawn in view of Applicant’s amendment, however, the argument regarding prevention of pinholes will be addressed since the newly cited reference Honda includes the prevention or suppression of pinholes.  Although Honda teaches the suppression of pinholes, the pinholes are present and therefore disclose the claimed plurality of pores (page 36, Table 1).  Any remaining arguments are directed towards the combination of the previously cited references which have been withdrawn in view of Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795